United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0200
Issued: June 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 15, 2020 appellant filed a timely appeal from an October 16, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on August 8, 2020, as alleged.

1
The Board notes that, following the October 16, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 24, 2020 appellant, then a 63-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on August 8, 2020 he injured his left shoulder when lifting a heavy
parcel while in the performance of duty. On the reverse side of the claim form, appellant’s
supervisor affirmatively indicated that appellant was injured in the performance of duty, and that
he stopped work on August 11, 2020.
In support of his claim, appellant submitted a report dated August 10, 2020 from Dr. Lulu
Husain, a family medicine specialist. Dr. Husain related that on August 8, 2020 appellant lifted a
heavy parcel and complained of left shoulder pain which he described as a throbbing pain which
radiated to his left arm, elbow, hand, and scapula. She diagnosed left shoulder strain and noted
that this resulted from lifting at work.
Appellant submitted a report dated August 25, 2020 from Nicholas Wesolowski, a physical
therapist. Mr. Wesolowski related that appellant was diagnosed with left cervical radiculopathy
and cervicalgia following a work-related incident when lifting a box off of his mail truck. He
noted that appellant had residual pain in his left shoulder and numbness down the left upper
extremity to the fingers. In physical therapy notes dated August 25 and 27, 2020, Mr. Wesolowski
detailed appellant’s physical therapy sessions.
OWCP also received a physical therapy note dated August 28, 2020 from Kimberly
O’Hare, a physical therapist, which detailed another physical therapy session.
In a development letter dated September 9, 2020, OWCP advised appellant that additional
factual and medical evidence was necessary to establish his claim. It advised him of the type of
factual and medical evidence needed and afforded appellant 30 days to submit the necessary
evidence.
In response, appellant submitted physical therapy notes dated September 3 and 8, 2020
from Mr. Wesolowski and a physical therapy note dated September 4, 2020 from Ms. O’Hare.
By decision dated October 16, 2020, OWCP denied appellant’s claim as fact of injury had
not been established. It noted that appellant failed to provide a detailed statement establishing that
the incident occurred as described. It concluded, therefore, that the requirements had not been met
to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time

3

Supra note 2.

2

limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component to be established
is that the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged. The second component is
whether the employment incident caused a personal injury and can be established only by medical
evidence.7
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.8 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.9 An employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.10
ANALYSIS
The Board finds that appellant has met his burden of proof to establish an incident in the
performance of duty on August 8, 2020, as alleged.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

9

L.D., Docket No. 16-0199 (issued March 8, 2016); Betty J. Smith, 54 ECAB 174 (2002).

10

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

3

OWCP denied appellant’s traumatic injury claim, finding that he had not provided a
detailed statement establishing that the events occurred as described.
As noted, an employee’s statement alleging that an injury occurred at a given time, place,
and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.11 Appellant alleged that he sustained a left shoulder injury on August 8, 2020
while lifting a heavy box at work and the employing establishment filed an affirmative response
that he was in the performance of duty when injured. Additionally, he sought medical care on
August 10, 2020 with Dr. Husain, who diagnosed a left shoulder strain which occurred on
August 8, 2020 after lifting a heavy parcel at work. Mr. Wesolowski’s evaluation dated
August 25, 2020 also indicated that appellant had a left shoulder injury from lifting at work. The
injuries appellant claimed are consistent with the facts and circumstances he set forth, his actions,
and the evidence he submitted. The Board, thus, finds that appellant has met his burden of proof
to establish an employment incident in the performance of duty on August 8, 2020, as alleged.
As appellant has established that the August 8, 2020 employment incident factually
occurred as alleged, the question becomes whether the incident caused an injury.12 The Board
will, therefore, set aside OWCP’s October 16, 2020 merit decision and remand the case for
consideration of the medical evidence of record.13 After such further development as deemed
necessary, OWCP shall issue a de novo decision addressing whether appellant has met his burden
of proof to establish a medical condition causally related to the accepted employment incident.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish an incident in the
performance of duty on August 8, 2020, as alleged. The Board further finds that the case is not in
posture for decision regarding whether he has established an injury causally related to the accepted
employment incident.

11

See id.

12

See M.H., Docket No, 20-0576 (issued August 6, 2020); M.A., Docket No. 19-0616 (issued April 10,
2020); C.M., Docket No. 19-0009 (issued May 24, 2019).
13

A.B., Docket No. 20-1567 (issued April 30, 2021); S.M., Docket No. 16-0875 (issued December 12, 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the October 16, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

